DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 9-5-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are pending and under consideration. 
Claim Objections
Claim 9 contains grammatical tense issues, and the term gRNA should be spelled out before being abbreviated. It can be written more precisely as: 
---A method of making a genetically modified zebrafish comprising germ cells whose genomes’ comprise[[
a) administering mRNA encoding Cas9 and guide RNA (gRNA) that targets the 16th exon of a zebrafish notch1a gene into a one-cell stage zebrafish embryo; and 
b) culturing the embryo obtained in step a) such that a genetically modified (F0) zebrafish comprising germ cells whose genomes’ comprise[[
wherein the gRNA targets the nucleic acid sequence of SEQ ID NO: 1.  


10. The method of claim 9, further comprising: 
c) crossing the zebrafish obtained in step b) to a wild-type zebrafish to obtain a genetically modified F1 zebrafish [[]] whose genome comprises a heterozygous deletion in an endogenous notch1a gene; and optionally 
d) crossing F1 zebrafish [[]] obtained in step c) to each other such that F2 zebrafish [[]] whose genome comprises a homozygous deletion in an endogenous notch1a gene and capable of surviving for 10-13 days post fertilization is obtained.  
11. Not sure what to do here

The method of claim 9, wherein the gRNA is made by: 
i) determining a gRNA target sequence in the 16th exon of a zebrafish notch1a gene; 
ii) designing primers {???plural???} T7-notch1a-sfd {metes and bounds???}and tracr rev for amplifying the target via PCR, iii) using the primers to amplify the target into a PCR product via PCR, and iv) transcribing the PCR product such that the gRNA that targets the 16th exon of a zebrafish notch1a gene is obtained; wherein primer T7-notch1a-sfd consists of the nucleic acid sequence of SEQ ID NO: 2; and primer tracr rev consists of the nucleic acid sequence of SEQ ID NO: 3.  

12. OK
13. OK  
14. OK
15. OK
16. The method of claim 9, wherein step a) comprises: determining whether the zebrafish embryo comprises a deletion in an endogenous notch1a gene by using a primer consisting of the nucleic acid sequence of SEQ ID NO: 4 and a primer consisting of the nucleic acid sequence of SEQ ID NO: 5.
Claim Rejections - 35 USC § 112
The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claims have been canceled. 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a genetically modified zebrafish comprising germ cells whose genomes’ comprise[[
a) administering mRNA encoding Cas9 and guide RNA (gRNA) that targets the 16th exon of a zebrafish notch1a gene into a one-cell stage zebrafish embryo; and 
b) culturing the embryo obtained in step a) such that a genetically modified zebrafish comprising germ cells whose genomes’ comprise[[
wherein the gRNA targets the nucleic acid sequence of SEQ ID NO: 1; 
not reasonably provide enablement for making “primers T7-nontch1a-sfd and tracr rev”, “using the primers to amplify the target into a PCR product via PCR, and iv) transcribing the PCR product such that the gRNA that targets the 16th exon of a zebrafish notchla gene is obtained; wherein primer T7-notchla-sfd consists of the nucleic acid sequence of SEQ ID NO: 2; and primer tracr rev consists of the nucleic acid sequence of SEQ ID NO: 3” as required in claim 11. 
i) The specification does not enable those of skill to make/use “primers T7-nontch1a-sfd and tracr rev” as required in claim 11. 
Claim 11 is drawn to a method of making a genetically modified zebrafish comprising germ cells whose genome comprises a deletion in an endogenous notchla gene, the method comprising: 
a) administering mRNA encoding Cas9 and gRNA that targets the 16' exon of a zebrafish notchla gene into a one-cell stage zebrafish embryo; and 
b) culturing the embryo obtained in step a) such that a genetically modified zebrafish comprising germ cells whose genome comprises a deletion in an endogenous notchla gene is obtained; wherein the gRNA targets the nucleic acid sequence of SEQ ID NO: 1, 
wherein the gRNA is made by: i) determining Page 2 of 9Serial No.: 161422,975 Reply to Office action of May 6, 2021 a target in the 16th exon of a zebrafish notchla gene, ii) designing primers T7-notchla-sfd and tracr rev for amplifying the target via PCR, iii) using the primers to amplify the target into a PCR product via PCR, and iv) transcribing the PCR product such that the gRNA that targets the 16th exon of a zebrafish notchla gene is obtained; wherein primer T7-notchla-sfd consists of the 
The specification refers to these primers and plasmids without defining the structure of them. The specification does not correlate known primers/plasmids to “T7-nontch1a-sfd” or “tracr rev”. 
Given the lack of guidance in the specification taken with the absence of any such primers in the art at the time of filing, it would have required those of skill undue experimentation to make/use the primers in the method of claim 11. 

Indefiniteness
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the primers “T7-notch1a-sfd” and “tracr rev” for PCR amplification are unclear. The structures and functions associated with “T7-notch1a-sfd” and “tracr rev” are not defined in the specification or the art at the time of filing. Accordingly, those of skill would not be able to determine when they were infringing upon the claim.
35 USC § 103
The rejection of claims 1, 5-7 under 35 U.S.C. 103 as being unpatentable over Ablain (Developmental Cell, 2015, Vol. 32, No. 6, pg 756-764) in view of GenBank X69088.1 (Zebrafish notch1a gene) has been withdrawn because the subject matter of now-canceled claim 2 (SEQ ID NO: 1) has been incorporated into new independent claim 9.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632